Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-11, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 9, and 17, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-10, dated 7 February 2022) filed pursuant to the requirements of the AFCP 2.0 Program were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include, inter alia, an automated storage and retrieval system, the system comprising:
a dynamic storage and retrieval device having a user interface;
at least one static storage location, the at least one static storage location including a controller controlling a locking mechanism of the at least one static storage location and communicatively coupled to the dynamic storage and retrieval device,
wherein the at least one static storage location includes at least one proximity sensor disposed at the at least one static storage location and configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location;
one or more databases holding user authentication data and order information regarding one or more items for a plurality of user orders; and
a computing device in communication with the dynamic storage and retrieval device, the computing device configured to execute a storage and retrieval module,
wherein the storage and retrieval module, when executed:

verifies identity of the user based upon the authentication information and authentication data, and 
transmits instructions to the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of the at least one static storage location to enable the verified user to retrieve at least one item of the order.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 9 recites limitations that include, inter alia, a computing device-implemented method for automated storage and retrieval, the method comprising:
receiving user authentication information from a user via a user interface for a dynamic storage and retrieval device,
the dynamic storage and retrieval device including at least one static storage location having a controller controlling a locking mechanism of the at least one static storage location and communicatively coupled to the dynamic storage and retrieval device, 
wherein the at least one static storage location includes at least one proximity sensor disposed at the at least one static storage location and configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location;
verifying identity of the user based upon the authentication information and previously stored authentication data;
permitting the locking mechanism of the at least one static storage location to physically open to permit the verified user to retrieve the at least one item of the order therefrom only in response to receipt by the controller of the locking mechanism of the at least one static storage location of the signal indicating that the at least one proximity sensor detected the presence of 

Independent Claim 17 recites limitations that include a non-transitory machine-readable medium storing instructions executable by a computing device, wherein execution of the instructions causes the computing device to implement a method for automated storage and retrieval, the method comprising:
receiving user authentication information from a user via a user interface for a dynamic storage and retrieval device;
the dynamic storage and retrieval device including at least one static storage location having a controller controlling a locking mechanism of the at least one static storage location and communicatively coupled to the dynamic storage and retrieval device,
wherein the at least one static storage location includes at least one proximity sensor disposed at the at least one static storage location and configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location;
verifying identity of the user based upon the authentication information and previously stored authentication data,
permitting the locking mechanism of the at least one static storage location to physically open to permit the verified user to retrieve the at least one item of the order therefrom only in response to receipt by the controller of the locking mechanism of the at least one static storage location of the signal indicating that the at least one proximity sensor detected the presence of the verified user at the at least one static storage location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 15, 2022